DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites the limitation "the bolt shaft" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the dependency of the claim be changed from “11” to --12--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki (Japanese Patent Publication 2017088082A).
	Re claim 1, Oki discloses a vehicle front structure comprising a grille stay (21) located behind a bumper panel having a grille opening (2), the grill stay facing an upper portion of the bumper panel from behind, (as shown in figure 1) and a stay cover (4) disposed to cover a rear portion of the grille stay, wherein the grille stay comprises a front portion and a rear portion, the rear portion having a smaller cross sectional area than the front portion (as shown in figure 4), the grill stay further comprises a step portion at a boundary between the front portion and the rear portion, and the stay cover includes a front end that is disposed to face a rear face of the step portion (shown in figure 4).

    PNG
    media_image1.png
    553
    814
    media_image1.png
    Greyscale

	Re claim 4, the grille stay has a box shape (as shown in figure 7).
	Re claim 11, the stay cover further comprises a slit (47). 
	

Allowable Subject Matter
Claims 2, 3, 5, 6, and 14-20 are allowed.
Claims 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
	The examiner has added an annotated figure 5 to the rejection above to better illustrate how the structure of the Oki reference satisfies the claim limitation of claim.  It is essentially the same figure presented in applicant’s arguments.  Applicant argued that no step portion exists as required by the claim language and that “the asserted stay cover cannot reasonably be considered to face the rear of a step portion” since “the asserted stay cover extends beyond the junction of the apparent front portion and the apparent rear portion” of the grille stay.  
	The examiner identifies the “step” portion in the annotated figure above.  Also, applicant’s claim language does not include limitations directed to the stay cover extending beyond the junction of the junction of the front portion and rear portion.  It is the examiner’s contention that the limitation requiring the stay cover to include a front end that is disposed to face a rear face of the step positon is satisfied as detailed in the annotated figure above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 21, 2021